Citation Nr: 1753707	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-39 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating on an extraschedular basis under 38 C.F.R. §3.321(b) for bilateral hearing loss, currently rated noncompensable.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied a compensable rating for the service-connected hearing loss disability.

A Board hearing was held before the undersigned in March 2016. 

In September 2016, the Board denied an increased rating for the hearing loss on a schedular basis and remanded the appeal so that the question of entitlement to an extraschedular rating could be referred to the proper first line authority for adjudication.  

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

1.  Service connection is in effect for bilateral hearing loss.

2.  The Veteran has, at worst, Level II hearing acuity in her service-connected right ear, and Level I in her service-connected left ear.

3.  The schedular rating criteria are inadequate to rate the additional occupational impairment caused by the Veteran's service-connected bilateral hearing loss, since the schedular criteria do not consider the significant effects of her hearing loss on the Veteran's occupation as a call center professional, including her inability to efficiently perform her duties and difficulty functioning in a loud noise environment during peak call hours.  Such effects resulted in frequent, daily breaks at work, negative performance evaluations, and minimal to no promotion in her position.

4.  The Veteran's hearing loss disability caused marked interference with her employment as a call center professional beyond that contemplated by the schedular rating criteria that is consistent with the degree of impairment contemplated by a 10 percent extraschedular disability rating.


CONCLUSION OF LAW

The criteria for a 10 percent extraschedular rating, but no higher, for bilateral hearing loss have been approximated for the entire rating period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law and Regulations

Briefly, the Veteran was granted service connection for bilateral hearing loss in a December 2005 rating decision.  A noncompensable rating, effective March 1, 2005 was assigned.

The Veteran is currently service connected for bilateral pes planus, rated at 50 percent; migraine headaches, rated at 30 percent; tinnitus, rated at 10 percent; chronic sinusitis, rated at 10 percent; allergic rhinitis, rated at 10 percent; patellofemoral syndrome of the left knee, rated at 10 percent; patellofemoral syndrome of the right knee, rated at 10 percent; and bilateral hearing loss, rated after this decision as 10 percent disabling.  She has a combined rating of 80 percent.

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Id. at 363; 38 C.F.R. §4.1.

The Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. §3.321(b)(1).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. §3.321(b)(1) in the first instance; however, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  

Here, in September 2016, the Board remanded this claim for extraschedular consideration and in July 2017, the Director rendered a decision that an extraschedular evaluation was not warranted.  See July 2017 Administrative Review decision.  Thus, the Board can consider entitlement to a higher initial rating on an extraschedular basis.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

There is little guidance on adjudicating entitlement to extraschedular ratings once the Director has provided the initial review.  In Kuppamala, the Court held that the standard for determining entitlement to an extraschedular rating was that such a rating would be commensurate with average earning capacity impairment due exclusively to the service connected disability or disabilities.

The RO has assigned a noncompensable disability rating for the Veteran's bilateral hearing loss in accordance with the criteria set forth under 38 C.F.R. §4.85, Diagnostic Code 6100 (2017).

Under the applicable schedular criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §4.85, Diagnostic Code 6100 (2017).

The assignment of schedular disability ratings are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

III.  Analysis 

In the present case, the Veteran contends that she is entitled to a compensable extraschedular rating, as her hearing loss renders her unable to hear and significantly affects her daily activities, including home and work.  Specifically, she contends that she experiences diminished speech patterns, difficulty enunciating certain letters, and despite her use of hearing aids, she continues to face difficulty in noisy work environments. 

Since the Board's remand, the United States Court of Appeals for Veterans Claims (Court) has issued its decision in Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In Doucette the Court held that the schedular rating criteria contemplate functional impairment or the daily effects of hearing impairment.  

In the Veteran's case; however, the schedular criteria are not adequate to rate her bilateral hearing loss disability.  Evidence in support of this finding are the Veteran's written statements, March 2016 Board hearing testimony, and examination reports reflecting that she experiences significant effects on occupational activities as a call center professional.  The Veteran has argued that because of her bilateral hearing loss, she is required to take frequent breaks throughout her 12-hour work day, to avoid the onset of migraines due to the excessive noise.  She has reported pain in her ears and an onset of migraines as a result of being in noisy work environments despite the use of hearing aids and wearing hearing protection.  She further contends that she has not been promoted or seen an increase in salary since 2006, and attributes it to the impact her hearing loss has on her ability to function at work.

A May 2009 private examination report indicates complaints of an inability to hear in noisy environments, incorrect pronunciation of words, and motion imbalance due to her hearing loss.  The examiner confirmed that the Veteran experiences difficulty understanding and hearing speech with background noise present, which impacts her occupational and daily activities.  

Treatment records dated October 2009 to January 2012 demonstrate increased difficulty in hearing others at work upon performing her duties, as well as sharp, shooting pains in her right ear.  

An April 2012 VA examination report reflects that although the Veteran had bilateral hearing loss that did not yield a compensable rating under the rating schedule, the examiner confirmed the Veteran's hearing loss had significant effects on her occupational activities.  An August 2015 VA examination notes subjective reports of speech impairment and a requirement for low noise environments.  At the time of her examination, she reported her tinnitus contributes to her inability to hear certain voices, sensitivity to pitch ranges, and a constant ringing.

At the time of her hearing, the Veteran contended that her bilateral hearing loss was causing marked interference with her employment.  Specifically, she testified that it took her longer than average (an additional 15 minutes per call) to communicate with customers and requires constant clarification.  Further, such delays have resulted in customer complaints, negative performance evaluations at work, and reprimands for excessive use of personal and sick leave.  See March 2016 Transcript at pg. 5; March 2017 Human Resources Letter.  The Veteran also expressed a safety concern with respect to her hearing aids, particularly with feelings of physical imbalance while driving.  See March 2016 Transcript at pg. 9.  

In the decision issued in July 2017, the Director of VA's Compensation Service reviewed the record and concluded that the evidence presented did not demonstrate that the symptomatology consistently associated with the Veteran's bilateral hearing loss presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render practice the application of the regular schedular standards.  See July 2017 administrative opinion, prepared by the Director of Compensation and Pension Service.

In light of the foregoing, the Board will resolve reasonable doubt in favor of the Veteran and find that the scheduler criteria are not adequate to rate the additional impairment associated with her bilateral hearing loss disability.  The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran's hearing loss disability caused marked interference with her current employment as a call center professional.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss disability has resulted in marked interference with employment.

The Board further finds that, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating of 10 percent, but no greater than 10 percent, for bilateral hearing loss for the entire period of the rating on appeal.  In assigning the extraschedular rating of 10 percent in this case, the Board notes and has applied VA's general rating principles that urge recognition of the actual additional impairment caused by a service-connected disability.  See 38 C.F.R. §4.21 (2017) (rating regulations do not require that all cases show all findings specified by the Rating Schedule; coordination of rating with impairment of function is expected in all instances).  In this particular case, while the evidence supports a finding of marked interference with this Veteran's employment, the interference in this case is limited to some degree of inability to perform specific functions in her position in noisy work environments.  However, the evidence does not include quantifiable monetary loss or job position changes to show more interference with employment than would be recognized by a 10 percent extraschedular rating. 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of 38 C.F.R. §3.321(b)(1) provides for referral of extra-schedular consideration based on the collective impact of multiple disabilities."  There has been no contention that the combined 80 percent rating in this case is inadequate or fails to contemplate the extent of the Veteran's disability.

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent extraschedular rating for bilateral hearing loss disability, but no higher, have been approximated for the entire rating period.  See 38 C.F.R. § 4.7.  The agency of original jurisdiction will set an effective date when it implements this decision and the Veteran will have an opportunity to provide evidence and argument at that time.


ORDER

An increased extraschedular rating of 10 percent for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


